UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-7348


MICHAEL NEWBORN,

                Petitioner - Appellant,

          v.

STEPHANIE HOLLEMBEAK, Warden,

                Defendant - Appellee




Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:16-hc-02040-D)


Submitted:   December 20, 2016            Decided:   December 22, 2016


Before GREGORY, Chief Judge, and WYNN and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Newborn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Michael Newborn, a federal prisoner, appeals the district

court’s   order     denying    relief     on    his   28   U.S.C.    § 2241   (2012)

petition.       We have reviewed the record and find no reversible

error.    Accordingly, although we grant leave to proceed in forma

pauperis,      we   affirm    for   the   reasons      stated   by   the    district

court.      Newborn     v.   Hollembeak,        No.   5:16-hc-02040-D       (E.D.N.C.

Sept. 22, 2016).         We dispense with oral argument because the

facts    and   legal    contentions       are    adequately     presented     in   the

materials      before   this    court     and    argument    would    not    aid   the

decisional process.



                                                                            AFFIRMED




                                           2